          Case 8:18-cv-00620-JVS-JDE Document 82-11 Filed 01/03/19 Page 1 of 3 Page ID
                                           #:3135

            1   KEKER, VAN NEST & PETERS LLP
                ROBERT A. VAN NEST (SBN 84065)
            2   rvannest@keker.com
                DAVID SILBERT (SBN 173128)
            3   dsilbert@keker.com
                LEO L. LAM (SBN 181861)
            4   llam@keker.com
                AJAY S. KRISHNAN (SBN 222476)
            5   akrishnan@keker.com
                633 Battery Street
            6   San Francisco, CA 94111-1809
                Telephone: 415 391 5400
            7   Facsimile: 415 397 7188
            8   Attorneys for Defendant
                IVANTIS, INC.
            9

           10
                                     UNITED STATES DISTRICT COURT
           11
                                    CENTRAL DISTRICT OF CALIFORNIA
           12
                                     SOUTHERN DIVISION-SANTA ANA
           13
                GLAUKOS CORPORATION, a                    Case No. 8:18-cv-00620-JVS-JDE
           14   Delaware Corporation,
                                                          DECLARATION OF EDUARDO E.
           15                               Plaintiff,    SANTACANA IN SUPPORT OF
                                                          DEFENDANT IVANTIS’S
           16         v.                                  OPPOSITION TO GLAUKOS’S
                                                          MOTION TO COMPEL RESPONSES
           17   IVANTIS, INC., a Delaware                 TO REQUEST FOR PRODUCTION
                Corporation,                              NOS. 27, 28, 29, 31, AND 39
           18
                                          Defendant.      Discovery Cut-off: June 24, 2019
           19                                             Pre-trial conference: Jan. 13, 2020
                                                          Trial date: February 4, 2020
           20

           21

           22

           23

           24

           25

           26

           27

           28

                SANTACANA DECLARATION IN SUPPORT OF DEFENDANT IVANTIS’S OPPOSITION TO GLAUKOS’S
                  MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION NOS. 27, 28, 29, 31, AND 39
                                         CASE NO. 8:18-CV-00620-JVS-JDE
1315643
          Case 8:18-cv-00620-JVS-JDE Document 82-11 Filed 01/03/19 Page 2 of 3 Page ID
                                           #:3136

            1          I, EDUARDO E. SANTACANA, declare and state that:

            2          1.      I am an attorney licensed to practice law in the State of California and am an

            3   associate at the law firm of Keker, Van Nest & Peters LLP, counsel for defendant Ivantis, Inc. in

            4   the above-captioned action. Except where expressly stated, I have knowledge of the facts set

            5   forth herein, and if called to testify as a witness thereto, could do so competently under oath.

            6          2.      Attached hereto as Exhibit A is a true and correct copy of the Stipulation and

            7   Protective Order filed on August 3, 2018 [Dkt. 36].

            8          3.      On October 15, 2018, at Ivantis’s request, the parties engaged in a meet-and-

            9   confer call in which I participated to discuss various deficiencies in Glaukos’s document

           10   requests. During that call, Glaukos repeatedly pointed to its own document requests as

           11   justification for its failure to produce discovery in response to Ivantis’s document requests.

           12          4.      On November 7, 2018, Glaukos sent Ivantis a 15-page letter addressing more than

           13   fifty discovery requests propounded by both parties with no particular focus on the specific

           14   requests raised by its current motion to compel. Glaukos attached that letter as Exhibit 4 to the

           15   Payne Declaration in support of its motion. Glaukos never suggested that it needed any

           16   particular discovery prior to the deadline for damages contentions.

           17          5.      On December 17, Glaukos sent Ivantis a 16-page letter addressing dozens of

           18   discovery requests propounded by both parties with no particular focus on the specific requests

           19   raised by its current motion to compel. Glaukos attached that letter as Exhibit 6 to the Payne

           20   Declaration in support of its motion. As with its prior letters, Glaukos never suggested that it

           21   needed any particular discovery prior to the deadline for damages contentions.

           22          6.      On December 17, 2018, via e-mail, Ivantis sent Glaukos its written arguments in

           23   support of its motion to compel responses to various document requests to which Glaukos’s

           24   responses remained deficient. In response, on the next day, Glaukos raised for the first time an

           25   intention to move to compel on the document requests that are the subject of this motion, and

           26   mentioned for the first time Glaukos’s supposed urgent need to receive those documents for its

           27   damages contentions.

           28
                                                                 1
                SANTACANA DECLARATION IN SUPPORT OF DEFENDANT IVANTIS’S OPPOSITION TO GLAUKOS’S
                  MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION NOS. 27, 28, 29, 31, AND 39
                                         CASE NO. 8:18-CV-00620-JVS-JDE
1315643
          Case 8:18-cv-00620-JVS-JDE Document 82-11 Filed 01/03/19 Page 3 of 3 Page ID
                                           #:3137

            1          7.      On December 20, 2018, the parties engaged in another meet-and-confer call

            2   regarding Ivantis’s motion to compel. During that call, Glaukos explained for the first time its

            3   position as to the document requests that are the subject of its current motion, and it initiated the

            4   motion-to-compel process the following day, before Ivantis had adequate time to address any of

            5   the issues raised during the call.

            6          8.      To date, Ivantis has produced 2,016 documents. 477 of those documents were

            7   produced after November 7, the date of Glaukos’s first letter on these document requests.

            8   Glaukos has produced 410 documents.

            9          9.      Attached hereto as Exhibit B is a true and correct copy of the full e-mail chain

           10   attached to the Payne Declaration in support of this motion as Exhibit 7. The version attached to

           11   Mr. Payne’s declaration is incomplete, and does not include the responses made by Ivantis’s

           12   counsel.

           13          I declare under penalty of perjury under the laws of the United States that the foregoing is

           14   true and correct to the best of my knowledge, and that this declaration was executed on January

           15   2, 2019, at San Francisco, California.

           16

           17                                                  _________________________________
           18                                                  Eduardo E. Santacana

           19
           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                  2
                SANTACANA DECLARATION IN SUPPORT OF DEFENDANT IVANTIS’S OPPOSITION TO GLAUKOS’S
                  MOTION TO COMPEL RESPONSES TO REQUEST FOR PRODUCTION NOS. 27, 28, 29, 31, AND 39
                                         CASE NO. 8:18-CV-00620-JVS-JDE
1315643
